UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2410



GARY L. DETEMPLE,

                                             Plaintiff - Appellant,

          versus


MARK D. PANEPINTO, successor to United
National Bank, successor to Fed One Bank doing
business as Eastern Development Company;
UNITED NATIONAL BANK; WEST VIRGINIA DEPARTMENT
OF TAX AND REVENUE; B. K. WATTS, Unit Manager,
Internal Auditing Division, in his individual
capacity; UNITED STATES DEPARTMENT OF JUSTICE;
RITA R. VALDRINI, in her individual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-99-145-5)


Submitted:   May 31, 2002                   Decided:   June 13, 2002


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Gary L. DeTemple, Appellant Pro Se. Mark D. Panepinto,     Wheeling,
West Virginia; George James Anetakis, Weirton, West        Virginia;
William David Wilmoth, STEPTOE & JOHNSON, Wheeling, West   Virginia;
Helen Campbell Altmeyer, OFFICE OF THE UNITED STATES       ATTORNEY,
Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Gary L. DeTemple appeals from the district court’s order

denying his Fed. R. Civ. P. 59 motion to vacate a prior order

dismissing    one   of   the   named       defendants   in    the   underlying

proceeding. We dismiss the appeal for lack of jurisdiction because

the order is not appealable.     This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory.                 In light of this

disposition, we also deny DeTemple’s motions for clarification, for

production of documents, and for stay pending appeal, as well as

United National Bank’s motions to deny further extensions, to

dismiss the case, and to strike DeTemple’s informal brief and

response to its motion to dismiss.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     DISMISSED




                                       3